Citation Nr: 1412637	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for a low back condition as secondary to his service connected left knee disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in part, denied service connection for chloracne and a low back condition.

The Veteran testified at a Travel Board hearing before the undersigned in April 2011.  A transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for a low back condition as secondary to service- connected left knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's chloracne is etiologically related to his active duty service.  



CONCLUSION OF LAW

Entitlement to service connection for chloracne is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts that the onset of his chloracne was shortly after his tour in Vietnam between 1969 and 1970.  See VA Form 21-4138.  The record reflects that he has a current diagnosis of chloracne.  See October 2007 VA examination.

An October 2007 VA examiner provided a positive nexus opinion between the Veteran's active duty and chloracne.  There is no medical opinion to the contrary.  The Veteran provided lay testimony that shortly after his return from Vietnam he developed oily skin and acne in strange places.  The Veteran is competent to report the onset of his symptoms during service and the Board has no reason to doubt the Veteran's credibility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   Service treatment records are absent any complaints or treatment of any skin problems.  However based on the positive nexus opinion from the VA examiner and probative lay statements due to the observable nature of the Veteran's skin problems, the Board finds entitlement to service connection for chloracne is warranted on a direct basis.  


ORDER

Entitlement to service connection for chloracne is granted.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a low back condition to include as secondary to a service connected left knee disability must be remanded.  

During the April 2011 Board hearing, the Veteran and his representative identified private treatment records relating to his low back condition from fifteen years prior that were not associated with the claims file.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following actions:

1. After securing proper authorization from the Veteran, obtain pertinent private treatment records identified by the Veteran from Loyola University from the 1990s and associate them with the claims file.  

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2. After the development requested above has been completed to the extent possible and after conducting any appropriate development based on the receipt of any relevant evidence, to include obtaining any necessary examinations and/or opinions, the claim for service connection of a low back condition must be readjudicated, including on a secondary basis.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


